                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES – GENERAL

Case No. 2:18-cv-09839-PSG (MAA)                                           Date: January 7, 2020
Title       Eugene Oliver Swan v. Josie Gastelo et al.



Present:    The Honorable MARIA A. AUDERO, United States Magistrate Judge


                     Chris Silva                                            N/A
                    Deputy Clerk                                   Court Reporter / Recorder

           Attorneys Present for Plaintiff:                   Attorneys Present for Defendants:
                        N/A                                                 N/A

Proceedings (In Chambers):              Order to Show Cause Why This Case Should Not Be
                                        Dismissed for Want of Prosecution

        On December 3, 2019, the Court issued a Memorandum Decision and Order Dismissing
Complaint with Leave to Amend. (Order Dismiss Compl., ECF No. 26.) In the Order, the Court
ordered Plaintiff Eugene Oliver Swan (“Plaintiff”) to, no later than thirty days after the date of the
Order, either file a First Amended Complaint (“FAC”) or advise the Court that Plaintiff does not
intend to file a FAC. (Id. at 1, 11–12.) The Court explicitly cautioned Plaintiff that “failure to
timely file a FAC, or timely advise the Court that Plaintiff does not intend to file a FAC, will
result in a recommendation that this action be dismissed for failure to prosecute and/or failure
to comply with court orders pursuant to Federal Rule of Civil Procedure 41(b).” (Id. at 13.)

        To date, Plaintiff has filed neither a FAC nor a Notice of Dismissal of the action. (A Notice
of Dismissal form is attached to this order.) Plaintiff is ORDERED TO SHOW CAUSE by
February 6, 2020 why the Court should not recommend that the case be dismissed for want of
prosecution. See Fed. R. Civ. P. 41(b); C.D. Cal. L.R. 41-1. If Plaintiff files a FAC or a Notice of
Dismissal on or before that date, this Order to Show Cause will be discharged, and no additional
action need be taken.

       Plaintiff is advised that failure to comply with this order will result in a
recommendation that the lawsuit be dismissed without prejudice for failure to prosecute
and/or comply with court orders. See Fed. R. Civ. P. 41(b); C.D. Cal. L.R. 41-1.

It is so ordered.



CV-90 (03/15)                            Civil Minutes – General                               Page 1 of 2
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES – GENERAL

Case No. 2:18-cv-09839-PSG (MAA)                                   Date: January 7, 2020
Title      Eugene Oliver Swan v. Josie Gastelo et al.


Attachment
Notice of Dismissal (CV-09)




                                                                    Time in Court:        0:00
                                                              Initials of Preparer:       CSI


CV-90 (03/15)                       Civil Minutes – General                           Page 2 of 2
